Citation Nr: 0729576	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-11 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right knee injury, to include arthritis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right hip injury, to include arthritis.

3.  Entitlement to service connection for residuals of a 
right knee injury, to include arthritis.

4.  Entitlement to service connection for residuals of a 
right hip injury, to include arthritis.

5.  Entitlement to service connection for a right leg 
disorder.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from November 1952 to November 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO).

The Board has added and rephrased the issues above to include 
whether new and material evidence has been submitted to 
reopen the claims for entitlement to service connection for 
right knee and right hip disabilities.  As noted in our 
decision below, there is a prior final rating decision which 
denied service connection for these disabilities.  
Accordingly, the Board must address whether new and material 
evidence has been submitted to reopen the claim. Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  The fact that 
the RO may have determined that new and material evidence was 
presented, and reopened the claims on that basis, is not 
binding on the Board's determination of whether new and 
material evidence has been submitted.  

The issues involving service connection for residuals of a 
right hip injury and a right leg disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  The RO denied service connection for residuals of an 
injury to the right knee and right hip in January 1955.  The 
veteran was notified of this decision that same month, and 
did not appeal.  The January 1955 decision is final.

2.  The evidence received subsequent to the January 1955 RO 
rating decision includes a May 2005 VA examination report 
which contains diagnoses of arthritis of the right knee and 
right hip; this evidence raises a reasonable possibility of 
substantiating the claim for service connection.

3.  Service medical records reveal that the veteran was 
wounded in action; he received a contusion to the right knee. 

4.  The veteran has a current diagnosis of traumatic 
arthritis of the right knee which is related to his in-
service right knee contusion.


CONCLUSIONS OF LAW

1.  The January 1955 RO decision denying service connection 
for contusions of the right knee and right hip is final. 38 
U.S.C. § 709 (1952); Veterans Regulation No. 2(a), Part II, 
Par. III; Department of Veterans Affairs Regulation 1008; 
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2006).

2.  The evidence received since the January 1955 RO rating 
decision is new and material, and the claims of entitlement 
to service connection for residuals of injuries to the right 
knee and right hip are reopened. 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2006).

3.  Arthritis of the right knee was incurred in service as a 
result of a right knee injury. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claims for service connection.  Service 
connection is being granted for arthritis of the right knee 
while the claims for service connection for right hip and 
right leg disabilities are being remanded for additional 
development.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical records; his contentions; private medical treatment 
records; VA medical treatment records; and VA examination 
reports.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, 
with respect to the veteran's claims for service connection.  


New and Material Evidence 

The RO denied the veteran's claim for service connection for 
residuals of injuries to the right knee and right hip in a 
January 1955 decision on the basis that he did not have a 
current disability.  The veteran was notified of this 
decision in a letter dated January 12, 1955 and did not 
appeal.  Thus, the decision became final. 38 U.S.C. § 709 
(1952); Veterans Regulation No. 2(a), Part II, Par. III; 
Department of Veterans Affairs Regulation 1008.

The RO received another claim from the veteran in November 
2003 which indicated that he was seeking service connection 
for right knee, right hip, and right leg disabilities.  Since 
the claim had previously been denied in January 1955, it was 
properly characterized as a claim to reopen. 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).
 
VA sent the veteran a letter in November 2003 which requested 
additional evidence concerning his claim to reopen a 
previously denied claim for right knee and right hip 
disabilities.  The January 2004 RO rating decision reopened 
the veteran's service connection claims and denied on the 
merits.  Regardless of the RO's actions, the Board must still 
determine de novo whether new and material evidence has been 
received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
Board concludes that there is new and material evidence in 
this case.  

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. 38 
C.F.R. § 3.156 (2006).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim. Id. 

The evidence received subsequent to the January 1955 rating 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion. 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record in January 1955 consisted of the 
veteran's service medical records (SMRs).  The additional 
evidence now of record includes private treatment records 
dated August 1969 to November 1970, as well as VA treatment 
notes from March 2004 to May 2005.  Specifically, a May 2005 
VA examination report diagnosed the veteran with degenerative 
joint disease (DJD) of the right knee and osteoarthritis of 
the right hip.  The Board finds that these records were not 
considered previously and relate to an unestablished fact 
necessary to substantiate the veteran's claims.

Accordingly, the Board finds that new and material evidence 
has been presented and serves to reopen the veteran's service 
connection claims for a right knee and right hip disorder.  


Service Connection for Right Knee Injury

Service connection may be granted for disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. § 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2006). 

VA treatment records show that the veteran has a current 
diagnosis of possible traumatic arthritis and degenerative 
joint disease of the right knee.  Service records reveal that 
the veteran was wounded in action during combat service in 
Korea, and awarded the Purple Heart. See 38 U.S.C.A. 
§ 1154(b) (West 2002).  In particular, SMRs show that the 
veteran received a contusion on the right knee.  VA treatment 
notes dated March 2004 and September 2004 account for the 
veteran's medical history, including the injury to the right 
knee during service in Korea, and specifically link the 
veteran's arthritis of the right knee to these injuries.  
Accordingly, the evidence of record supports a grant of 
service connection for traumatic arthritis of the right knee.




ORDER

New and material evidence to reopen the claim of service 
connection for residuals of a right knee injury has been 
received and the claim is reopened.  

Service connection for residuals of a right knee injury, to 
include arthritis, is granted.  

New and material evidence to reopen the claim of service 
connection for residuals of a right hip injury, to include 
arthritis, has been received and the claim is reopened; to 
this extent only, the appeal is granted.


REMAND

In this case, the veteran contends that the right side of his 
body was damaged during service in Korea.  Specifically, the 
veteran indicates that his right knee, leg, and hip were 
damaged in July 1953 when a "mortar blast . . . flung me 10 
feet into another bomb crater."  The Board notes that the 
veteran details some of the circumstances and the extent of 
his injuries in letters written to his wife dated July 1953.  
The Board observes that the veteran is a Purple Heart 
recipient and that he was awarded a Combat Infantryman Badge.  
See 38 U.S.C.A. § 1154(b) (West 2002).

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination. Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Here, a VA examination was 
conducted in May 2005.  However, where a medical examination 
does not contain sufficient detail to decide the claim on 
appeal, the Board must return the report as inadequate for 
evaluation purposes. Hayes v. Brown, 9 Vet. App. 67, 73 
(1996); 38 C.F.R. § 4.2.  

VA conducted a Compensation and Pension Examination (C&P) in 
May 2005 in connection with this claim.  The examiner 
diagnosed the veteran as having osteoarthritis of the right 
hip, but did not provide an opinion about the cause of this 
condition.  Furthermore, the veteran's claimed right leg 
injuries were not addressed.  Thus, another examination 
should be scheduled to address the etiology of the veteran's 
right hip and claimed right leg conditions.  It is noted in 
that regard that the veteran stated he has occasional 
numbness of the right shin.  See VA examination report of May 
2005.

In addition, it is noted that the veteran receives medical 
care through the VA Medical Center in Syracuse.  VA is 
required to make reasonable efforts to help a veteran obtain 
records relevant to his claim, whether or not the records are 
in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2006).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the United States Court of Appeals for Veterans 
Claims held that VA has constructive notice of VA- generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part 
of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  
Accordingly, the RO should request all VA medical records 
pertaining to the veteran that are dated from March 2004 to 
the present.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain 
medical treatment records that are dated 
from November 2004 to the present.  All 
efforts to obtain these records should be 
fully documented, and the VA medical 
facilities should provide a response if 
all of the records have already been 
provided.  VA will end its efforts to 
obtain records from a Federal department 
or agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  The RO should also 
attempt to obtain any other evidence 
identified as relevant by the veteran 
during the course of the remand, provided 
that the veteran completes the required 
authorization forms.

2.  The RO should then make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo an orthopedic 
examination to address the etiology of his 
current right hip and right leg 
conditions.  Any appropriate testing 
should be conducted at that time, if 
deemed necessary by the examiner, and the 
results of any testing done should be 
included with the findings from the VA 
examination.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  

The examiner is asked to express an 
opinion as to the etiology of the 
veteran's right hip condition.  
Specifically, the examiner is asked to 
express an opinion as to whether the 
veteran's right hip condition is at least 
as likely as not (i.e., 50 percent or 
greater possibility) related to the 
veteran's military service, and in 
particular, to the injuries he sustained 
in Korea.  If the examiner determines that 
the veteran's right hip condition is not 
related to the injuries he sustained in 
Korea, the examiner is asked to comment on 
whether the veteran's right hip condition 
is secondary to the veteran's service-
connected right knee disorder or 
aggravated thereby.  

Additionally, the examiner is to ask the 
veteran to identify which symptoms related 
to his right leg condition, if any, differ 
from those symptoms associated with his 
right hip and service-connected right knee 
conditions.  If the veteran is able to 
identify such symptoms, the examiner is 
asked to express an opinion as to whether 
the veteran's right leg condition is at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
veteran's military service, and in 
particular, to the injuries he sustained 
in Korea.  If the examiner determines that 
the veteran's right leg condition is not 
related to the injuries he sustained in 
Korea, the examiner is asked to comment on 
whether the veteran's right leg condition 
is secondary to the veteran's service-
connected right knee disorder or 
aggravated thereby. The examiner must 
provide a complete rationale for any 
stated opinions.

3.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


